DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-8. Claims 1-8 have been amended. Accordingly, claims 1-8 are pending in the current application.
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (US 20170339404 A1) in view of Guo et al. (US 20180352225 A1).
Regarding Claim 1, Panusopone et al. teaches an encoder that encodes a moving picture using an inter prediction process (Figure 4; Paragraph 34), the encoder comprising: 
circuitry (Paragraph 111); and 5
memory coupled to the circuitry (Paragraph 111), wherein 
the circuitry, in operation: determines whether to perform a first correction process, the first correction process correcting a prediction image of a current block by using the prediction image (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed); 
when the circuitry determines to perform the first correction process, (i) derives a first parameter for the first correction process using the prediction image of the current block and (ii) performs the first correction process on the prediction image of the current block using the first parameter to obtain a final prediction image of the current block (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed); 
when the circuitry determines not to perform the first correction process, the circuitry determines whether to perform a second correction process, the second correction process correcting the prediction image of the current block by using the predicted image (Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed); and 
when the circuitry determines to perform the second correction process, (i) derives a second parameter for the second correction process using the prediction image of the current block and (ii) performs the second correction process on the prediction image of the current block using the second parameter to obtain the final prediction image of the current block(Paragraphs 54-58; teaches multiple correction processes being performed based on determination of specific conditions under which they might be performed).
However, Panusopone et al. does not explicitly teach the first correction process correcting a prediction image of a current block by using luma and chroma of the prediction image; and the second correction process correcting the prediction image of the current block by using spatial gradient of luma of the predicted image.
Guo et al., however, teaches a first correction process correcting a prediction image of a current block by using luma and chroma of the prediction image (Paragraphs 76-77); and
a second correction process correcting the prediction image of the current block by using spatial gradient of luma of the predicted image (Paragraphs 91-92).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the office action to have modified the encoder with correction of Panusopone et al. with the luma and chroma correction as taught in Guo et al. in order to provide improved SAO filtering techniques to improve the quality of HDR image data recovered by video decoders (See Guo et al. Paragraph 7)
Regarding Claim 2, Panusopone et al. and Guo et al. teach the encoder according to claim 1, Panusopone et al. further teaches that the first correction process and the second correction process are performed using a finally derived motion vector, and the finally-derived motion vector is a motion vector corrected using a decoder motion vector refinement (DMVR) process when an inter prediction mode in the inter prediction process is a merge mode (Paragraph 46; Paragraphs 53-58).  
Regarding Claim 3, Panusopone et al. and Guo et al. teach the encoder according to claim 1, Panusopone et al. further teaches that wherein in a pipeline processing, the circuitry performs the first correction process or the second correction process in a same processing stage as a processing stage of a process of adding the prediction image to a residual image to generate a reconstructed image (Paragraphs 53-63).
Decoder claims 4-6 are drawn to the decoder corresponding to the encoder described in claims 1-3 above. The decoder claims have similar limitations to those rejected in the encoder claims above, and are performed in an inverse fashion, and thus would be rejected for similar reasons as used above. Panusopone et al. further teaches a decoder that decodes a moving picture using an inter prediction process (Paragraphs 73-78).
Method claims 7 and 8 are drawn to the method of using each respective corresponding apparatus claimed in claims 1 and 4, and are rejected for the same reasons as used above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483